                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


TRAVIS DICKERSON

       Plaintiff,

     v.                                                    Case No. 19-CV-470

STEVEN JOHNSON and
RICK FREEZE,

      Defendants.


                                  DECISION AND ORDER


          The plaintiff, Travis Dickerson, is a Wisconsin state prisoner representing himself.

He filed this case alleging that the defendants subjected him to unconstitutional conditions

of confinement at the Milwaukee Secure Detention Facility in violation of the Eighth

Amendment. Dickerson filed a motion for summary judgment on August 5, 2019, seven

days after the defendants filed their answer. (Docket #14.) He filed an unsigned supporting

brief that reiterates some of his complaint allegations, an unsigned declaration that reiterates

some of his complaint allegations, and proposed findings of fact that do not cite to

evidentiary materials in the record. (Docket ##15-17.) On the same day Dickerson filed his

summary judgment motion, Dickerson also filed with the court two discovery requests for

the defendants. (Docket ##12, 13.) Dickerson’s summary judgment motion does not

comply with the Local Rules or the Federal Rules of Civil Procedure, in part because he

does not cite to evidence in the record in support of his motion. See Fed. R. Civ. P. 56(c)(1);

Civil L.R. 56(b)(1) (E.D. Wis.). Dickerson has not shown that he is entitled to judgment as
a matter of law and I will therefore deny his motion for summary judgment. See Fed. R.

Civ. P. 56(a).

       Lastly, I note that the defendants have filed a motion for summary judgment for

failure to exhaust administrative remedies. (Docket #24.) I will issue an order addressing

the defendants’ motion when it is fully briefed.

                                          ORDER

       NOW, THEREFORE, IT IS ORDERED that Dickerson’s motion for summary

judgment (Docket #14) is DENIED.

       Dated at Milwaukee, Wisconsin this 22nd day of January, 2020.


                                                   BY THE COURT:

                                                   s/Nancy Joseph ____________
                                                   NANCY JOSEPH
                                                   United States Magistrate Judge




                                              2
